DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,256,711. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims 1 – 20 of the current application represent broader limitations of those found in the ‘711 patent cited above, see mapping table below:
Current Application 17/579,864
U.S. Patent No. 11,256,711
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,672,261. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims 1 – 20 of the current application represent broader limitations of those found in the ‘261 patent cited above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product, however, the computer program product is not limited to non-transitory subject matter.
Applicant’s specification discloses in Para. 0053 that the computer program product comprises the machine-readable medium, and further, the machine-readable medium may comprise both non-transitory and transitory storage methods. Therefore, the claims are not limited to non-transitory subject matter and is, therefore, non-statutory. 
This rejection may be overcome by amendment the claim language to recite “A computer program product comprising a non-transitory machine-readable medium.”





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0209947 issued to Scott Glaser et al (hereinafter referred to as Glaser).
As to claim 1, Glaser discloses executing at least part of a workflow by the on-premise installation of the content management system, the workflow comprising a cloud workflow and an on-premise workflow relating to on-premise content retained in an on-premise repository managed by the on-premise installation of the content management system (workflow partially executed in cloud environment and partially on-premise, see Para. 0024 – 0026);





determining a destination for a cloud copy of the on-premise content, the destination comprising a location managed by a cloud-based installation of the content management system, the on-premise installation of the content management system being protected from access by external users by a firewall, and the location being outside of the firewall (content is stored, edited and processed between the on-premise environment and the cloud, see Para. 0120 – 0121, and firewall may protect the inner components of the on-demand service, see Para. 0122);
initiating a synchronization between the on-premise content and the cloud copy of the on- premise content, the synchronization comprising reflecting a change to either of the on-premise content or the cloud copy in the other of the on-premise content and the cloud copy, the change comprising at least one of a content change and a metadata change (workload is distributed between the on-premise pods and cloud, see Para. 0125 – 0127); and
triggering, upon detection that the cloud workflow has been completed by the location using the cloud copy of the on-premise content, a resumption of the on-premise workflow using the synchronization between the on-premise content and the cloud copy of the on-premise content (the load balancer improves use of resources and increased throughput, see Para. 0126, and the result of the remote execution may be used to initiate other operations within the on-demand computing services environment, see Para. 0115).


As to claim 2, Glaser discloses wherein the operations further comprise adding an aspect to all on-premise content associated with the workflow, the aspect comprising a record that designates the on-premise content for the cloud workflow (table rows or records in the multi-tenant database system of the cloud/on-premise service, see Para. 0168 – 0169).

As to claim 3, Glaser discloses wherein the operations further comprise designating, based on the destination, one or more assignees of a service task to be executed on the cloud copy of the on-premise content, the one or more assignees being associated with the cloud-based installation of the content management system (pods within the on-demand service environment execute the tasks from the client machine, see Para. 0117).

As to claim 4, Glaser discloses wherein the service task further designates an outcome that, once completed by the one or more assignees, triggers the resumption of the on-premise workflow (the result of the remote execution may be used to initiate other operations within the on-demand computing services environment,  and if a preliminary test procedure for an on-demand computing application returns a successful result, then a separate procedure may be initiated to deploy the on-demand computing application, see Para. 0115).


As to claim 5, Glaser discloses wherein the service task is associated with a synchronization service, the synchronization service synchronizing the content change and/or the metadata change between the on premise content and the cloud copy (updating and transferring information, see Para. 0068).

As to claim 6, Glaser discloses wherein the operations further comprise receiving a selection of content and properties of the on-premise content to be included in the workflow (identifying information, see Para. 0068).

Claims 7 – 13 are rejected using similar rationale to the rejection of claims 1 - 6 above.

Claims 14 – 19 are rejected using similar rationale to the rejection of claims 1 – 4 above.








As to claim 20, Glaser discloses receiving, by one or more processors associated with a cloud-based installation of a content management system, a synchronization initiated by a on-premise installation of the content management system between an on-premise content retained in an on-premise repository managed by the on-premise installation of the content management system and a cloud copy of the on-premise content at a destination comprising a location managed by the cloud-based installation, the synchronization comprising reflecting a change to either of the on-premise content or the cloud copy in the other of the on-premise content and the cloud copy, the change comprising at least one of a content change and a metadata change, the on-premise installation of the content management system being protected from access by external users by a firewall, and the location being outside of the firewall (updating and transferring information, see Para. 0068, and firewall may protect the inner components of the on-demand service, see Para. 0122, and managing metadata, see Para. 0161 – 0163);
executing a cloud workflow part of a workflow by the one or more processors, the workflow comprising the cloud workflow and an on-premise workflow relating to the on- premise content, the executing occurring in response to a triggering of the cloud workflow part by the on-premise installation (workflow partially executed in cloud environment and partially on-premise, see Para. 0024 – 0026, and content is stored, edited and processed between the on-premise environment and the cloud, see Para. 0120 – 0121); and


sending a notification from the one or more processors to the on-premise installation of the notification indicating that the cloud workflow has been completed by the location using the cloud copy of the on-premise content, the notifying causing the on-premise installation to resume the on-premise workflow using the synchronization between the on-premise content and the cloud copy of the on-premise content (the load balancer improves use of resources and increased throughput, see Para. 0126, and the result of the remote execution may be used to initiate other operations within the on-demand computing services environment, see Para. 0115).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164